 


110 HR 1244 IH: Student Medical Access Raising Test Scores Health Act of 2007
U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1244 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2007 
Ms. Eddie Bernice Johnson of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to establish the School-Based Health Clinic program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Medical Access Raising Test Scores Health Act of 2007. 
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)More than 8,000,000 children in the United States have no form of health insurance and are therefore unable to access preventive health care which may lead to untreated conditions, unnecessary diseases, and death. 
(2)The American Medical Association rates adolescents aged 13–18 as the group of Americans with the poorest health indicators. 
(3)More than 70 percent of the children who need psychiatric treatment do not receive services. 
(4)Children who are in poor health or are victims of child abuse, poverty, malnutrition, alcohol, and drug abuse are at risk for academic and social failure. 
(5)Without health and social intervention, at-risk children are often unable to improve academic performance. 
(6)School-based health clinics are effective in bringing preventive and primary care to children and adolescents. 
(7)School-based health clinics are effective in decreasing academic failure resulting from poor health. 
(8)The goal of this Act is to provide children and adolescents with medical and mental health services necessary to be healthy and succeed academically. 
(b)PurposeThe purpose of this Act is to fund the development and operation of school-based health clinics to— 
(1)provide comprehensive and accessible primary health care services to medically underserved children, youth, and families; 
(2)improve the physical health, emotional well-being, and academic performance of medically underserved children, youth, and families; and 
(3)work in collaboration with the school to integrate health into the overall school environment. 
3.School-based health clinicsPart Q of title III of the Public Health Service Act (42 U.S.C. 280h et seq.) is amended by adding at the end the following: 
 
399Z–1.School-based health clinics 
(a)Definitions; establishment of criteriaIn this section: 
(1)CommunityThe term community includes parents, consumers, local leaders, and organizations. 
(2)Comprehensive primary health servicesThe term comprehensive primary health services means the core services offered by school-based health clinics, which shall include the following: 
(A)PhysicalComprehensive health assessments, diagnosis, and treatment of minor, acute, and chronic medical conditions and referrals to, and follow-up for, specialty care. 
(B)Mental healthMental health assessments, crisis intervention, counseling, treatment, and referral to a continuum of services including emergency psychiatric care, community support programs, inpatient care, and outpatient programs. 
(C)Primary care EPSDT servicesAny other primary care services included within early and periodic screening, diagnostic, and treatment services (as defined in section 1905(r) of the Social Security Act, as applied without regard to whether the individual receiving such services is eligible for medical assistance with respect to such services under a State plan under title XIX of such Act). 
(D)Optional servicesAdditional services, which may include oral health, social, and health education services. 
(3)Medically underserved children and adolescents 
(A)In generalThe term medically underserved children and adolescents means a population of children and adolescents who are residents of an area designated by the Secretary as an area with a shortage of personal health services and health infrastructure for such children and adolescents. 
(B)CriteriaThe Secretary shall prescribe criteria for determining the specific shortages of personal health services for medically underserved children and adolescents under subparagraph (A) that shall— 
(i)take into account any comments received by the Secretary from the chief executive officer of a State and local officials in a State; and 
(ii)include factors indicative of the health status of such children and adolescents of an area, including the ability of the residents of such area to pay for health services, the accessibility of such services, the availability of health professionals to such children and adolescents, and other factors as determined appropriate by the Secretary. 
(4)School-based health clinicThe term school-based health clinic means a health clinic that— 
(A)is located in or near a school facility of a school district or board; 
(B)is organized through school, community, and health provider relationships; 
(C)is administered by a sponsoring facility; and 
(D)provides, at a minimum, comprehensive primary health services during school hours to children and adolescents by health professionals in accordance with State and local laws and regulations, established standards, and community practice. 
(5)Sponsoring facilityThe term sponsoring facility is a community-based organization, which may include— 
(A)a hospital; 
(B)a public health department; 
(C)a community health center; 
(D)a nonprofit health care agency; or 
(E)a school or school system. 
(b)Authority To award grantsThe Secretary shall award grants for the costs of the operation of school-based health clinics (referred to in this section as SBHCs) that meet the requirements of this section. 
(c)ApplicationsTo be eligible to receive a grant under this section, an entity shall— 
(1)be an SBHC (as defined in subsection (a)(4)); and 
(2)submit to the Secretary an application at such time, in such manner, and containing— 
(A)evidence that the applicant meets all criteria necessary to be designated an SBHC; 
(B)evidence of local need for the services to be provided by the SBHC; 
(C)an assurance that— 
(i)school-based health clinic services will be provided to those children and adolescents for whom parental or guardian consent has been obtained in cooperation with Federal, State, and local laws governing health care service provision to children and adolescents; 
(ii)the SBHC has made and will continue to make every reasonable effort to establish and maintain collaborative relationships with other health care providers in the catchment area of the SBHC; 
(iii)the SBHC will provide on-site access during the academic day when school is in session and 24-hour coverage through an on-call system and through its backup health providers to ensure access to services on a year-round basis when the school or the SBHC is closed; 
(iv)the SBHC will be integrated into the school environment and will coordinate health services with school personnel, such as administrators, teachers, nurses, counselors, and support personnel, as well as with other community providers co-located at the school; and 
(v)the SBHC sponsoring facility assumes all responsibility for the SBHC administration, operations, and oversight; and 
(D)such other information as the Secretary may require. 
(d)PreferencesIn reviewing applications, the Secretary may give preference to applicants who demonstrate an ability to serve the following: 
(1)Communities that have evidenced barriers to primary health care and mental health services for children and adolescents. 
(2)Communities that have consistently scored poorly on child and adolescent standardized health indicator reports. 
(3)Communities with high percentages of children and adolescents who are uninsured, underinsured, or enrolled in public health insurance programs. 
(4)Populations of children and adolescents that have historically demonstrated difficulty in accessing health and mental health services. 
(e)Waiver of requirementsThe Secretary may— 
(1)under appropriate circumstances, waive the application of all or part of the requirements of this subsection with respect to an SBHC for a designated period of time to be determined by the Secretary; and 
(2)upon a showing of good cause, waive the requirement that the SBHC provide all required comprehensive primary health services for a designated period of time to be determined by the Secretary. 
(f)Use of funds 
(1)FundsFunds awarded under a grant under this section may be used for acquiring and leasing buildings and equipment (including the costs of amortizing the principle of, and paying interest on, loans for such buildings and equipment), for providing training related to the provision of required comprehensive primary health services and additional health services, for the management of health center programs, and for the payment of salaries for physicians and other personnel. 
(2)ConstructionThe Secretary may award grants which may be used to pay the costs associated with expanding and modernizing existing buildings for use as an SBHC. 
(3)AmountThe amount of any grant made in any fiscal year to an SBHC shall be determined by the Secretary, taking into account— 
(A)the financial need of the SBHC; 
(B)State, local, or other operation funding provided to the SBHC; and 
(C)other factors as determined appropriate by the Secretary. 
(g)Technical assistanceThe Secretary shall establish a program through which the Secretary shall provide (either through the Department of Health and Human Services or by grant or contract) technical and other assistance to SBHCs to assist such SBHCs to meet the requirements of subsection (c)(2)(C). Services provided through the program may include necessary technical and nonfinancial assistance, including fiscal and program management assistance, training in fiscal and program management, operational and administrative support, and the provision of information to the entities of the variety of resources available under this title and how those resources can be best used to meet the health needs of the communities served by the entities. 
(h)EvaluationThe Secretary shall develop and implement a plan for evaluating SBHCs and monitoring quality performances under the awards made under this section. 
(i)Authorization of appropriationsFor purposes of carrying out this section, there are authorized to be appropriated $50,000,000 for fiscal year 2008 and such sums as may be necessary for each of the fiscal years 2009 through 2012.. 
 
